Case 1:21-cv-20518-BB Document 14 Entered on FLSD Docket 04/06/2021 Page 1 of 2

UNITED STATES DISTRICT COURT
SOURTHERN DISTRICT OF FLORIDA

MIAMI DIVISION
GENWORTH LIFE
INSURANCE COMPANY,
Plaintiff,
¥S. Case No.:1:21-ev-20518-BLOOM/Otazo-
Reyes

CAITLIN CONLON, individually,
STEPHEN P. CONLON, individually, and
LAURA MIELE as Natural Guardian of
the minor child M.A.C.,

Defendants.

 

NOTICE OF FILING AND REQUEST FOR CLARIFICATION

COMES NOW Genworth Life Insurance Company ("GLIC") by and through its
undersigned counsel and does hereby submit the following document:

1.) Correspondence and attached Response to Complaint received via email on
March 31, 2021 from Ellis Saul, Esq., counsel for Laura Miele, natural guardian of the minor
child M.A.C.

By this Court’s Order dated March 24, 2021 [Dkt. 9] GLIC has been directed to file an
Entry of Clerk’s Default by April 7, 2021, with respect to Defendant Laura Miele, natural
guardian of the minor child M.A.C., (“Miele”) if Miele failed to file a response by March 31,
2021. GLIC has received the attached Correspondence and Response, which indicates that it was
also sent to this Court. However, to date, the Response has not been recorded in the Docket for
this matter. GLIC asks the Court for clarification regarding its Order dated March 24, 2021

[Dkt. 9].
Case 1:21-cv-20518-BB Document 14 Entered on FLSD Docket 04/06/2021 Page 2 of 2

Dated April 6, 2021

Respectfully submitted,

sf. Kathleen Massing

Russell S. Buhite

Florida Bar No. 0831085

S, Kathleen Massing, Esquire

Florida Bar No, 0722219

Counsel for Defendant

OGLETREE, DEAKINS, NASH, SMOAK
& STEWART, P.C.

100 North Tampa Street

Suite 3600

Tampa, FL 33602

Telephone: 813-221-7206

Facsimile: 813-289-6530

Email: Russell. buhite@ogletreedeakins.com
Kathleen.massing@ogletreedeakins.com
E-mail: tam-docketing@ogletreedeakins.com
Attorneys for Defendant Genworth Life
Insurance Company

CERTIFICATE OF SERVICE

1 HEREBY CERTIFY that on April 6, 2021, I electronically filed the foregoing with the

Clerk of Court by using CM/ECF system which sent notice to attorneys of record. I further sent

the foregoing for service by U.S. mail and email to the following attorney who has not made an

appearance on the record in this matter:

Ellis Saul, Esq.

105 Town Center Road, Ste. One
King of Prussia, PA 19406
Attorney for Laura Miele, Natural
Guardian of the minor M.A.C.
eHlissaullaw@gmail.com

/siS. Kathleen Massing
Attorney

46661688.1
